UNITED STATES DISTRICT COURT / ;‘ .
SOUTHERN DISTRICT OF OHIO %L’L %
WESTERN DIVISION '
§/
UNITED STATES OF AMERICA, //Z / 7

Plaintiff, :
CASE NO. l:l9-po-00015

v.

MOTION TO DlSMlSS
SY NIANG, .
Defendant. :

 

The United States moves to dismiss the above-captioned case.
Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attomey

s/ Timothg A. Land£g
TIMOTHY A. LANDRY

Special Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Off`lce: (5 l 3) 684-371 l
Timothy.l.,andry@usdoj . gov

